

115 S1567 IS: VA Prescription Data Accountability Act of 2017
U.S. Senate
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1567IN THE SENATE OF THE UNITED STATESJuly 13, 2017Mr. Donnelly (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify the authority of the Secretary of Veterans
			 Affairs to disclose certain patient information to State controlled
			 substance monitoring programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the VA Prescription Data Accountability Act of 2017. 2.Clarification of authority of Secretary of Veterans Affairs to disclose patient information to State controlled substance monitoring programsSection 5701(l) of title 38, United States Code, is amended—
 (1)by inserting (1) before Under; (2)by striking a veteran or the dependent of a veteran and inserting a covered individual; and
 (3)by adding at the end the following new paragraph:  (2)In this subsection, the term covered individual means an individual who is dispensed medication prescribed by an employee of the Department or by a non-Department provider authorized to prescribe such medication by the Department..